         Case 1:20-cv-06102-LGS-KHP Document 10 Filed 09/03/20 Page 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In Re:                                                                    ORDER OF DISMISSAL
                                                                                FOR
Everton Aloysius Sterling                                                 FAILURE TO PROSECUTE
                                                                          BANKRUPTCY APPEAL

--------------------------------------------------------X                   20-CV-6102 LGS
FROM: VITO GENNA, CLERK
            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF NEW YORK

TO:        RUBY J. KRAJICK, CLERK
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

IN RE: Scorpion Fitness Inc.                                        BANKRUPTCY CASE: 19-B-11231 (MEW)
DATE OF FILING NOTICE OF APPEAL: 04/17/2020
BANKRUPTCY DOCUMENT #: 205

The above- referenced case is forwarded to District Court for possible dismissal. Petitioner has failed file the
Designation of Items to be Included in the Record as required by:

           X FRBP 8009
          ___ Federal Rules of Civil Procedure (Rule _____)
           X 28 U.S.C. 1930 - the requirement to pay a filing fee
              Rule 8009-1 from the Local Rules for The United States Bankruptcy Court Southern District of New
                 York.

Dated:    September 2, 2020                                                       Vito Genna, Clerk
          New York, New York                                                 U.S. Bankruptcy Court, SDNY

                                                                          By: ____________________
                                                                                     Deputy Clerk

                                                            ORDER

 For the reason(s) set forth above, the appeal is deemed abandoned, and IT IS THEREFORE ORDERED that the
appeal in the above-entitled action is hereby DISMISSED.

        September 3,
Dated ___________________   20
                          20___                                             ____________________________
        New York, New York                                                  Judge, United States District Court

I hereby certify that I have this day forwarded a copy of this order to the Clerk of the Bankruptcy Court for the
Southern District of New York.

District Court Document # _______________                                   Ruby J. Krajick , Clerk
                                                                            District Court, SDNY

                                                                          By: ____________________
                                                                                   Deputy Clerk
